Exhibit 10.2

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into on the 26th day of February, 2012 (the “Effective Date”), by and
between Alphatec Holdings, Inc., Alphatec Spine, Inc. (collectively, each of
Alphatec Holdings, Inc. and Alphatec Spine, Inc. shall be referred to as the
“Company”), a Delaware corporation, and Dirk Kuyper (the “Executive”)
(hereinafter collectively referred to as the “parties”).

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated June 1, 2007, as amended and restated on January 1, 2011 (the
“Original Agreement”)

WHEREAS, the Company and the Executive wish to amended and restated the Original
Agreement in accordance with the terms set forth in this Agreement

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree that the Original Agreement is hereby
deleted in its entirety and replaced with the following:

1.         At-Will Employment. The parties to this Agreement agree and
acknowledge that the Executive’s employment pursuant to this Agreement shall be
considered at-will. Either party may terminate this Agreement at any time, with
or without cause pursuant to the terms of this Agreement.

2.         Position and Duties. The Executive will be employed as the President,
Global Commercial Operations or in such other position(s) as may be mutually
agreed upon by the parties, working principally from the Company’s headquarters
which currently are located in Carlsbad, California. The Executive will report
to the Company’s Chairman and CEO. In addition, it is the Company’s intention
that the Executive will be appointed or elected to serve as a member of the
Board of Directors of the Company (the “Board”) during the term of the
Executive’s employment.

3.         Devotion of Full Time and Attention. The Executive will devote his
full working time, attention and skill to the performance of his duties and
responsibilities as an executive employee of the Company and will do so in a
trustworthy and professional manner. He will use his best efforts to promote the
interests of the Company. The Executive will not, without prior written approval
of the Chairman and CEO, engage in any other activities that would interfere
with the performance of his duties as an employee of the Company, are in
violation of written policies of the Company, are in violation of applicable
law, or would create an actual or perceived conflict of interest with respect to
the Executive’s obligations as an employee of the Company.

4.         Compensation. During his employment, the Executive shall be paid the
following as compensation for his services:

A.     Base Salary. The Executive’s initial base salary will be $375,000 per
annum (such

 

1



--------------------------------------------------------------------------------

base salary, as it may be adjusted from time to time in accordance with this
Agreement, the “Base Salary”), from which shall be deducted all required or
authorized payroll deductions, including state and federal withholdings. The
Base Salary will be payable in accordance with the Company’s customary payroll
practices applicable to its executives. The Base Salary will be reviewed, and
may be adjusted, at least annually in a manner determined by the Board or, if
the Board so directs, by the Compensation Committee of the Board (the
“Compensation Committee”).

B.     Bonus. The Executive will be eligible for a bonus as set forth on Exhibit
A of this Agreement.

C.     Equity Compensation.

(i) Effective on July 2, 2007, the Company shall grant the Executive 690,000
shares of restricted Company stock (the “Shares”) pursuant to the Amended and
Restated 2005 Employee, Director and Consultant Stock Plan (“Stock Plan”). So
long as the Executive continues to be employed by the Company, 1/16 of all such
Shares shall become non-forfeitable and the restrictions thereon shall lapse
(such shares then being referred to as “vested”) on October 2, 2007 and every
three months until all such Shares have vested. Upon termination of his
employment the Executive shall forfeit his interest in any Shares which have not
vested. In addition, in the event that there is a Change in Control (as defined
below) during the Executive’s Employment, any Shares which have not previously
vested shall become vested immediately upon such Change in Control. The parties
agree and acknowledge that the Shares have been previously granted to the
Executive prior to the Effective Date.

a. Change in Control. For purposes of this Section, “Change in Control” means
the occurrence of any of the following events:

(x) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) in excess of 50%
of either the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (A), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition of more than 50%
of the Outstanding Company Common Stock directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company); (2) any acquisition of more than 50% of
the Outstanding Company Common Stock by the Company; (3) any acquisition of more
than 50% of the Outstanding Company Common Stock by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (4) any acquisition by any Person who, prior to
such acquisition, already owned more than 50% of the Outstanding Company Common
Stock or Outstanding Company Voting Securities; or

 

2



--------------------------------------------------------------------------------

(y) such time as the majority of the members of the Board (or, if applicable,
the board of directors of a successor corporation to the Company) is replaced
during any 12-month period (commencing no earlier than the date of this
Agreement) by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or

(z) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively.

(ii) The Executive will also be eligible to be considered by the Compensation
Committee for grants or awards of stock options or other stock-based
compensation under the Stock Plan or similar plans as in effect from time to
time. All such grants or awards shall be governed by the relevant plan documents
and requirements and shall be evidenced by the Company’s then-standard form of
stock option, restricted stock or other applicable agreement.

5.         Benefits. The Executive will be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to employees generally including, without limitation, all
pension, retirement, profit sharing, savings, health, hospitalization,
disability, dental, life or travel accident insurance benefit plans, vacation
and sick leave in accordance with the terms of such plans, practices and
programs as in effect from time to time. In addition, the Executive shall be
entitled to the following benefits:

A.     Executive shall receive reimbursement of up to $3,000 per calendar year
in connection with premiums paid by Executive for the purchase of a supplemental
long term disability insurance policy. Such reimbursement shall occur after
proof of payment of such premiums has been submitted to the Company;

B.     Executive shall receive reimbursement of up to $2,500 in 2012 in
connection with costs and expenses related to physical examinations conducted in
accordance with an executive health program (as an example, the Mayo Clinic’s
Executive Health Program, or a similar program).

 

3



--------------------------------------------------------------------------------

Such reimbursement shall occur after proof of payment of such premiums has been
submitted to the Company; and

C.     For the remainder of the lease period of the Mercedes Benz [MODEL] (the
“Leased Auto”) that is currently being leased by the Company, Executive shall be
entitled to use the Leased Auto while employed by the Company. Executive shall
be responsible for any expenses related to such Leased Auto that are in excess
of $1,000 per month. Following the end of the lease for the Leased Auto,
Executive shall not be entitled to use the Leased Auto, and Executive shall be
entitled to an automobile allowance of $1,000 per month.

6.         Expense Reimbursement. The Company will pay the reasonable and
properly documented expenses incurred by the Executive in furtherance of the
Company’s business in accordance with applicable Company policies and procedures
(the “Expenses”).

7.         Vacation. The Executive may take up to four (4) weeks of paid
vacation during each year at such times as shall be consistent with the
Company’s vacation policies and with vacations scheduled for other executives
and employees of the Company.

8.         Intentionally Omitted.

9.         Intentionally Omitted.

10.         Termination and Compensation Upon Termination. The Executive’s
employment shall terminate, other than by expiration of the Employment Term, as
set forth in this Section.

A. Definitions.

(i) Cause. For purposes of this Agreement, “Cause” means: (A) a finding by the
Board that the Executive failed to substantially perform his duties and
obligations to the Company (other than a failure resulting from the Executive’s
incapacity because of a Disability, as defined below), including but not limited
to one or more acts of gross negligence; (B) a finding by the Board of a
material breach of the Company’s Code of Conduct or other policies and
procedures; (C) indictment or conviction (including the entry of a plea of
guilty or nolo contendere by the Executive) to any felony or any misdemeanor or
other criminal offense involving fraud, dishonesty, theft, breach of trust or
moral turpitude or that requires mandatory exclusion in any Federal health care
program pursuant to 42 U.S.C. § 1320a-7(a) during the Executive’s employment;
(D) a finding by the Board that the Executive willfully engaged in conduct which
is demonstrably and materially injurious to the Company, monetarily or
otherwise; (E) a finding by the Board that the Executive materially breached
this Agreement; or (F) the Executive’s violation of the Securities Act of 1933
or the Securities Exchange Act of 1934.

(ii) Disability.

a. Except as set forth in Section 10(A)(ii)(b) below, for purposes of

 

4



--------------------------------------------------------------------------------

this Agreement, “Disability” means a physical or mental illness, impairment or
infirmity which renders the Executive unable to perform the essential functions
of his position, including his duties under this Agreement, with reasonable
accommodation, as determined by a physician selected by the Company and
acceptable to the Executive or the Executive’s legal representative, for at
least one hundred eighty (180) days during any 365-consecutive-day period.

b. Notwithstanding the foregoing, to the extent that any payment under this
Agreement that is subject to Code Section 409A may be triggered due to a
Disability, “Disability” shall mean Executive (A) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (B) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a Company-sponsored group
disability plan. The Executive shall be entitled to the compensation and
benefits provided for under this Agreement for any period during the Term of
this Agreement and prior to the establishment of the Executive’s Disability
during which the Executive is unable to work due to a physical or mental
illness, impairment or infirmity. Notwithstanding anything contained in this
Agreement to the contrary, the Executive will be entitled to return to his
position with the Company as set forth in this Agreement in which event no
Disability of the Executive will be deemed to have occurred, until the
Termination Date specified in a Notice of Termination (as each term is
hereinafter defined) relating to the Executive’s Disability.

B. Events Resulting in Termination; Compensation Upon Termination.

(i) Termination for Cause. The Company may terminate the Executive’s employment
for Cause.

a. If the Executive’s employment is terminated by the Company for Cause, then
the Company will pay the Executive all amounts earned or accrued hereunder
through the Termination Date but not paid as of the Termination Date, including
(1) Base Salary; (2) Expenses incurred by the Executive on behalf of the Company
for the period ending on the Termination Date; and (3) any bonus or other
compensation that was earned but not paid (collectively, “Accrued
Compensation”).

b. In the event that the Company terminates the Executive’s employment without
Cause, but the Board determines subsequently that the Company had the right to
terminate the Executive’s employment for Cause pursuant to this Section 10B(i),
the Company may terminate the payment of all amounts to the Executive pursuant
to Section 10B(ii) and the Executive shall return all previous payments made to
him pursuant to Section 10B(ii) other than the Accrued Compensation.

(ii) Termination by the Company Without Cause, Termination by either Company or
Executive within ninety (90) days of the Effective Date, or Termination by the

 

5



--------------------------------------------------------------------------------

Executive for Good Reason. If the Executive’s employment with the Company is
terminated: (i) by the Company without Cause (excluding any termination due to
the Executive’s death or Disability); (ii) by either the Executive or the
Company within the first ninety (90) days after the Effective Date (other than a
termination for Cause by the Company during such time period); or (iii) by the
Executive for Good Reason, then the Company will pay the Executive:

a. all Accrued Compensation;

b. a severance payment equal to five hundred thousand dollars ($500,000), which
shall be paid to the Executive in bi-weekly installments over the subsequent
twelve (12) months following the Termination Date, except that the first payment
shall not be sooner than the eighth day following the date on which the
Executive delivers to the Company the release referred to in Section 10B(ii)(D)
below; (C) directly, or by reimbursing the Executive for, the monthly premium
for continuation coverage under the Company’s health and dental insurance plans,
to the same extent that such insurance is provided to persons currently employed
by the Company, provided that the Executive makes a timely election for such
continuation coverage under the Consolidate Omnibus Budget Reconciliation Act of
1985 (“COBRA”). The “qualifying event” under COBRA shall be deemed to have
occurred on the Termination Date. The Company’s obligation under this paragraph
shall end twelve (12) months after the Termination Date or at such earlier date
as the Executive becomes eligible for comparable coverage under another
employer’s group coverage. The Executive agrees to notify the Company promptly
and in writing of any new employment and to make full disclosure to the Company
of the health and dental insurance coverage available to him through such new
employment; and (D) The Company shall not be obligated to make the payments
otherwise provided for in Sections 10B(ii)(B) and (C) unless the Executive
provides to the Company, and does not revoke, a general release of claims in a
form satisfactory to the Company.

(iii) Disability. The Company may terminate the Executive’s employment upon the
Executive’s Disability. If the Executive’s employment with the Company is
terminated because of his Disability, then the Company will pay the Executive
(A) all Accrued Compensation; and (B) an amount equal to three hundred sixty
five thousand dollars ($365,000), multiplied by a fraction, the numerator of
which shall be the number of days from the beginning of such fiscal year through
the Termination Date and the denominator of which shall be three hundred and
sixty-five (365). If the Executive’s Disability meets the definition set forth
in Section 10A(ii)(b), the Company will also pay the Executive any deferred
compensation. In addition, effective upon the Executive’s Disability, each
outstanding option to purchase shares of Common Stock of the Company held by the
Executive shall become immediately exercisable in full and will no longer be
subject to a right of repurchase by the Company, and each outstanding restricted
stock award shall be deemed to be fully vested and will no longer be subject to
a right of repurchase by the Company.

(iv) Death. The Executive’s employment shall terminate because of the
Executive’s death. If the Executive’s employment with the Company terminates
because of the Executive’s death, then the Company will pay the Executive’s
beneficiaries or heirs (A) all Accrued Compensation; and (B) an amount equal to
three hundred sixty five thousand dollars ($365,000),

 

6



--------------------------------------------------------------------------------

multiplied by a fraction, the numerator of which shall be the number of days
from the beginning of such fiscal year through the Termination Date and the
denominator of which shall be three hundred and sixty-five (365). In addition,
effective upon the death of the Executive, each outstanding option to purchase
shares of Common Stock of the Company held by the Executive shall become
immediately exercisable in full and will no longer be subject to a right of
repurchase by the Company, and each outstanding restricted stock award shall be
deemed to be fully vested and will no longer be subject to a right of repurchase
by the Company.

(v) Resignation. The Executive may terminate this Agreement upon thirty
(30) days’ prior written notice to the Board. Other than as set forth in
Section 10(B)(ii), if the Executive’s employment with the Company is terminated
by the Executive, then the Company will only be obligated to pay the Executive
all Accrued Compensation earned through the Termination Date specified in the
Notice of Termination.

C. Notice of Termination. Any purported termination by the Company or by the
Executive will be communicated by a written Notice of Termination to the other.
For purposes of this Agreement, a “Notice of Termination” means a notice which
indicates the specific termination provision in this Agreement relied upon and
sets forth the Termination Date (as defined below). For purposes of this
Agreement, no purported termination of employment will be effective without a
Notice of Termination.

D. Termination Date. “Termination Date” will mean (i) in the case of the
Executive’s Death, the Executive’s date of Death; (ii) if the Executive’s
employment is terminated for Disability, the date of the Executive’s Disability;
(iii) if the Executive terminates his employment, on the effective date of
termination specified in the Notice of Termination; and (iv) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which will not be longer than seven (7) days after the Notice of
Termination.

E. Good Reason. “Good Reason” will mean: (i) a material diminution in
Executive’s responsibilities or authority; (ii) a greater than 20% reduction of
Executive’s Base Salary, except for across-the-board changes for executives at
the Executive’s level; or (iii) the geographic location at which the Executive
is based is relocated to a place that is more than one hundred (100) miles from
Carlsbad, CA (for the avoidance of doubt, the requirement that the Executive
travel extensively throughout the world in order to fulfill the Executive’s
duties shall not be deemed to constitute Good Reason). For each event described
above in this Section 10(E), the Executive must notify the Company within ninety
(90) days of the occurrence of the event and the Company shall have thirty
(30) days after receiving such notice in which to cure. If the Company fails to
cure, the Executive’s resignation shall not be considered to be for Good Reason
unless the Executive resigns not later than one hundred eighty (180) days after
the occurrence of the relevant event.

F. Timing of Payment. The Accrued Compensation payable to the Executive will be
paid as required by applicable state law or within ten (10) business days after
the Executive’s Termination Date, whichever period is shorter. Any other
compensation provided for in Section 10(b) will be paid as set forth above.

 

7



--------------------------------------------------------------------------------

11.         Confidential Information and Intellectual Property; Non-solicitation
of Employees.

A. Confidential Information. All information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Confidential Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Confidential Information may include inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
developments, plans, research data, clinical data, financial data, personnel
data, computer programs, and customer and supplier lists. The Executive will not
disclose any Confidential Information to others outside the Company or use the
same for any unauthorized purposes without written approval by an officer of the
Company, either during or after his employment, unless and until such
Proprietary Information has become public knowledge without fault by the
Executive.

B. Business Records. All files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material whether or not containing Confidential
Information, whether created By the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Executive only in the performance of his duties for
the Company and shall be returned to the Company upon termination of the
Executive’s employment.

C. Third Party Information. The Executive’s obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs A and B
above, also extends to such types of information, know-how, records and tangible
property of subsidiaries and joint ventures of the Company, customers of the
Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to the Executive in the course
of the Company’s business.

D. Creations. All Creations (as herein defined) shall be the property of the
Company. “Creations” shall mean all ideas, prospect and customer lists,
inventions, research, plans for products or services, potential marketing and
sales relationships, business development strategies, marketing plans, designs,
logos, branding, layouts, templates, computer software (including, without
limitation, source code), computer programs, original works of authorship,
copyrightable expression, characters, know-how, trade secrets, information,
data, developments, discoveries, improvements, modifications, technology,
methodologies, algorithms and designs, whether or not subject to patent or
copyright protection, made, conceived, expressed, developed, or actually or
constructively reduced to practice by the Executive solely or jointly with
others to the extent relating to or otherwise in connection with the Executive’s
employment by the Company. The Executive agrees to cooperate in all respects
regarding requests by the Company relating to the Company’s intellectual
property rights in the Creations, whether such cooperation is required during or
after the termination of the employment period.

E. Non-solicitation. For a period of one (1) year after termination of the
Executive’s employment for any reason, the Executive will not recruit, solicit
or induce, or attempt to recruit, solicit or induce, any employee of the Company
to terminate his or her employment with, nor shall he otherwise interfere in the
relationship between the Company and any such employee.

 

8



--------------------------------------------------------------------------------

F. Remedy. The restrictions contained in this Section 11 are necessary for the
protection of the business and goodwill of the Company and are acknowledged by
the Executive to be reasonable. The Executive agrees that any breach of this
Section 11 will cause the Company substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief in a court of law.

12.         Successors and Assigns.

A. Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place.

B. Successor to the Executive. Neither this Agreement nor any right or interest
hereunder will be assignable or transferable by the Executive, his beneficiaries
or legal representatives, except by will or by the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal personal representative.

13.         Arbitration. The Company and the Executive agree that they prefer to
arbitrate any dispute they may have instead of litigating in court before a
judge or jury. Therefore, any and all disputes, claims and controversies between
the Company or any of its Affiliates and the Executive arising out of or
relating to this Agreement, or the breach thereof, or otherwise arising out of
or relating to the Executive’s employment or the termination thereof will be
resolved by binding arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (or
any comparable rules then in existence). The arbitration will take place in the
San Diego, California metropolitan area. The arbitrator will have no authority
to award punitive damages. The award of the arbitrator will be final and
judgment thereon may be entered in any court having jurisdiction. The parties
will share the costs of the arbitration equally, unless otherwise ordered by the
arbitrator. Each party will bear its own attorneys’ fees and costs. Judgment
upon the arbitration award may be entered in any federal or state court having
jurisdiction. The parties understand and agree that EACH PARTY TO THIS AGREEMENT
WAIVES ANY RIGHT TO A JURY TRIAL.

14.         Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) will be in writing and will be deemed to have been duly given when
personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company will be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications will be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address will be effective only upon receipt.

 

9



--------------------------------------------------------------------------------

15.         Non-exclusivity of Rights. Nothing in this Agreement will prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor will anything herein
limit or reduce such rights as the Executive may have under any other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company or any of its subsidiaries will be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.

16.         Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company. The Company and the
Executive agree that they will negotiate in good faith and jointly execute an
amendment to modify this Agreement to the extent necessary to comply with the
requirements of Code Section 409A, or any successor statute, regulation and
guidance thereto; provided that no such amendment shall increase the total
financial obligation of the Company under this Agreement. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

17.         Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of California without giving
effect to the conflict of law principles thereof.

18.         Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.

19.         Tax Consequences. The Company makes no representation regarding, and
does not guarantee, the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement.

20.         Intentionally Omitted.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

Alphatec Holdings, Inc.

/s/ Leslie Cross

Name:Leslie Cross

Title:Chairman and CEO

 

Alphatec Spine, Inc.

/s/ Leslie Cross

Name:Leslie Cross

Title:Chairman and CEO

 

Dirk Kuyper

/s/ Dirk Kuyper

 

11